Ingraham, J. (dissenting):
I do not concur in the proposition that the deed from Morris to. Rushby, executed and delivered in 1848, is to be affected by a deed: made by Morris to the board of trustees of the town of Morrisania, executed in 1864, to which the grantee in the deed of 1848 was not a party, and of which, so far as appears, he had no knowledge. That this deed from Morris to Rushby would, standing alone, convey to the grantee the fee of the abutting streets seems to be conceded in the prevailing opinion, and while we may concede that the surrounding circumstances ' or the cotemporaneous acts of the parties; might rebut the inference that the property conveyed extended to *582the center line of the streets’ upon which the property abutted, a deed executed sixteen years after can hardly be said to be a cotemporaneous act that could affect any one not a party to such subsequent deed. The map referred to in the deed was not a public map made by the public authorities, but a map made by an owner of a plot of, land upon which were laid out lots and streets to make the lots available for sale, and in relation to which he sold the lot in question to the plaintiff’s grantor. There is no evidence to justify an inference that when this deed was executed the grantor had any intention of reserving the fee of the streets. The plot of land conveyed to Rnshby is described upon this map as containing one acre, and I do not think that the fact that in the deed it was stated that the property conveyed contained one acre, more or less, would indicate an intention to exclude the fee of the street. Rushby’s subsequent conveyance in 1850 conveys the land in reference to this map, and the description of the land conveyed would also, I think, carry it to the center of Spring place, and he had the right to rely upon the conveyance by Morris conveying to his grantee the fee of one-half of the abutting streets. The subsequent deed of Morris to the trustees of the town of Morrisania is not inconsistent with the fact that this particular part of Spring place had been Conveyed by him, the evident intent being to vest in the trustees the fee of these streets so far as the grantor had title. There is nothing in the record to show that he did not then own the streets with the exception of this portion conveyed to Rushby.
The effect of a description relating to property upon this map and the title to Spring place was before the Superior Court, of the -city of New York in the case of Pollock v. Morris (51 N. Y. Super. Ct. 112). The deed there under consideration conveyed a lot diagonally across Spring place from the lot in question, and the description was almost identical with the description- of the lot now under consideration, and it was held that under this description onelialf of Spring place was included; that the grantee took to the ■center of Spring place, and that no seizin, right, interest or reversion therein remained in Morris, and this decision was affirmed on ¡appeal to the Court of Appeals. (See 105 N. Y. 676.)
' It does not appear-that Spring place was. accepted - by the public authorities as a public street before the conveyance from Morris to ■ *583the trustees of the town of Morrisania, sixteen years after the title to this street had vested in the plaintiff’s grantor; and there is nothing in the evidence to justify the court in refusing to give to this deed the effect implied from the description of the property.
Judgment affirmed, with costs.